[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               SEPT 26, 2006
                               No. 06-10609                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00023-CR-FTM-33-SPC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CALVIN BERNARD COCHRAN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 26, 2006)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Calvin Cochran appeals his sentence for possession of a firearm by a
convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Cochran argues

on appeal that the government breached the plea agreement in which it agreed not

to oppose a sentence for Cochran at the low end of the relevant guidelines range,

by advocating a position inconsistent with a low end sentence. Specifically,

Cochran objects to the government’s adding facts about his offense and calling the

district court’s attention to them at his sentencing. Cochran also contends that the

district court did not understand the mandatory requirements of U.S.S.G. §

5G1.3(b) (Nov. 2005) and should have phrased the judgment to deduct the time

Cochran had already served for his state sentence. For the reasons discussed

below, we hold that the government did not breach the plea agreement and

therefore Cochran’s argument concerning U.S.S.G. § 5G1.3(b) is waived by his

plea agreement sentence appeal waiver. Accordingly, we AFFIRM.

                                I. BACKGROUND

      Cochran and the government entered into a plea agreement in which

Cochran agreed to plead guilty to possession of a firearm by a convicted felon as

an armed career criminal in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). The

probation officer recommended an enhanced base offense level of 34 pursuant to

the armed career criminal provision of § 4B1.4(b)(3)(A). The government agreed

to not oppose Cochran’s request for a two-level reduction for acceptance of



                                          2
responsibility. Further, the government agreed to make a motion pursuant to

U.S.S.G. § 3E1.1(b) for a one-point downward adjustment, creating a final offense

level of 31 with a criminal history category of VI. Cochran’s guideline

imprisonment range was 188-235 months. The government also represented that

“[a]t the time of sentencing, and in the event that no adverse information is

received suggesting such a recommendation to be unwarranted, the United States

will not oppose the defendant’s request to the Court that the defendant receive a

sentence at the low end of the applicable guideline range . . . .” R1-24 at 3-4. The

agreement emphasized that the district court was not bound by these

recommendations. The agreement also provided that:

                     The United States reserves its right and obligation
             to report to the [district court] and the United States
             Probation Office all information concerning the
             background, character, and conduct of the defendant, to
             provide relevant factual information, including the
             totality of the defendant’s criminal activities, if any, not
             limited to the count to which the defendant pleads, to
             respond to comments made by the defendant or
             defendant’s counsel, and to correct any misstatements or
             inaccuracies. The United States further reserves its right
             to make any recommendations it deems appropriate
             regarding the disposition of this case, subject to any
             limitations set forth herein, if any.

Id. at 9. Additionally, the agreement stated that:

                    [Cochran] agrees that [the district court] has
             jurisdiction and authority to impose any sentence up to

                                           3
            the statutory maximum and expressly waives the right to
            appeal [his] sentence or to challenge it collaterally on any
            ground, including the ground that the [district court]
            erred in determining the applicable guidelines range
            pursuant to the United States Sentencing Guidelines,
            except (a) the ground that the sentence exceeds the
            defendant’s applicable guidelines range as determined by
            the [district court] pursuant to the United States
            Sentencing Guidelines; (b) the ground that the sentence
            exceeds the statutory maximum penalty; or (c) the
            ground that the sentence violates the Eighth Amendment
            to the Constitution; . . . .

Id. at 10-11. By entering into the agreement, Cochran acknowledged that he had

numerous felony convictions and that:

                   On August 19, 2004, . . . the Fort Myers Police
            Department received a complaint of a possible assault in
            progress . . . . The complainant provided Florida tag
            number X62719 and indicated it was attached to a silver
            vehicle involved in the assault. A registration check on
            the tag number . . . showed it registered to a 1990 Buick
            Regal listed as stolen.
                   [A Fort Myers Police officer] arrived in the area
            minutes later and observed a gray Buick . . . [and] . . . a
            single black male occupant in the vehicle. The driver of
            the vehicle, later identified as Calvin Bernard Cochran,
            spotted [the officer] . . . and made a quick turn . . . [the
            officer] was able to catch up to the Buick . . . [and]
            confirmed the tag on the vehicle was X62719 . . . .
            Cochran ignored [the officer’s] attempt to stop him and
            accelerated away from him and began a series of turns in
            an attempt to escape . . . Cochran continued . . . [until] he
            impacted with stop sticks . . . . The stop sticks . . .
            flattened the right front tire of the vehicle . . . [and]
            Cochran continued to attempt to flee and put the vehicle
            in reverse and spun it away from [the officer]. Cochran .

                                          4
                . . then fled from the vehicle on foot[,] . . . ran through
                the front entrance of [a house,] and shut the door behind
                him. [The officer] believed that Cochran had entered this
                home illegally and attempted to open the front door, but
                Cochran blocked his efforts temporarily. [The officer]
                was able to make entry through the front entrance
                causing Cochran to flee into a back bedroom where he
                locked the door. [The officer] bre[a]ched this door and
                ordered Cochran to the ground. Cochran continued to
                resist . . . and was forcibly taken to the ground . . . .
                [B]ackup officers secured the vehicle . . . [and]
                observe[d] a silver revolver sticking out from under the
                front center armrest of the vehicle . . . .
                        The . . . revolver was manufactured in Connecticut.
                The presence of this item in Florida proves Cochran
                possessed it in or affecting commerce. Cochran
                knowingly possessed the firearm at the time he was
                confronted and eventually apprehended . . . . According
                to the Florida Department of Clemency, there is no
                record of restoration of the civil right to possess a firearm
                for Cochran.

Id. at 12-16.

      At his change-of-plea hearing, Cochran stated that he read and understood

the plea agreement before signing it. Cochran understood that the court was not

bound by the recommendations or facts contained in the agreement and that it

could sentence him based on what the it believed to be correct. The magistrate

judge reviewed the terms and consequences of the sentence appeal waiver in the

plea agreement, and Cochran stated that he understood them. Cochran agreed with

the facts contained in the plea agreement and pled guilty to the charge.



                                              5
       In the presentence investigation report (PSI) the probation officer also

reported that Cochran was then serving a three-year, two-month Florida state

sentence for fleeing, possession of cocaine and marijuana, and grand theft of an

automobile, charges stemming from the same conduct as the instant offense. The

PSI also stated that U.S.S.G. § 5G1.3 applied to the offense.

      The government objected to the PSI, proposing to add additional facts that

had no impact on the advisory guidelines. The government contended that

paragraph six should include the statement of a witness, Geoff Griggs, who

observed the silver vehicle Cochran was driving chasing a small white compact

car. The driver of the silver vehicle shot at the white car three times. Griggs

observed that the driver of the silver car had a nickel or chrome revolver. Griggs

recorded the license tag number X62719 and provided it to police after calling 911.

The government indicated that if Cochran objected to these facts, the government

would object to an sentence adjustment for acceptance of responsibility. Cochran

objected to the inclusion of the additional facts, stating that all pertinent facts were

in the plea agreement.

      At sentencing, the government noted that the original PSI fixed the adjusted

offense level of 33 and that it wanted to add facts to the PSI that would raise

Cochran’s offense level to 34. The government reiterated the facts contained in its



                                            6
objection to the PSI and argued that these acts constituted either aggravated assault

or attempted second degree murder under Florida law. It urged the court to find

that Cochran possessed a firearm in connection with a violent crime.

      Cochran objected to the inclusion of those facts and protested that the

government breached the plea agreement. Cochran agreed that he should have an

adjusted criminal offense level of 34 with a three-level reduction for acceptance of

responsibility. Cochran explained that he pled guilty in Florida state court to four

charges stemming from the conduct of the instant offense and that those charges

did not include aggravated assault or attempted second-degree murder. The factual

basis contained in the plea agreement did not support charges of attempted second-

degree murder and aggravated assault. Cochran posited that the government’s

attempt to insert additional facts that did not change the guidelines scoring in the

PSI was inconsistent with its promise not to oppose a low-end guidelines sentence.

Cochran asserted that the government furthered its breach by insisting that it would

oppose a reduction in Cochran’s sentence for acceptance of responsibility if he

objected to these new facts.

      The government responded that the plea agreement allowed the government

to introduce these additional facts because it was only including all pertinent facts

relating to the assault already mentioned in the PSI. The government explained



                                           7
that it could not previously locate Griggs and that it was recently able to locate him

and obtain a statement. The government did not realize that fleeing and eluding

constituted a violent crime, so it included the assault witnessed by Griggs because

it also constituted a violent crime. The government conceded that the original PSI

only gave Cochran an offense level of 33, but Cochran agreed to use his state

fleeing and eluding charge as a violent crime to reach an offense level of 34. The

government argued that the additional facts constituted relevant conduct and that

Cochran could lose acceptance of responsibility for objecting to them.

      Cochran responded that the facts in the plea agreement already produced an

offense level of 34 and were unnecessary. The district court sustained the

government’s objection to the facts contained in the PSI and allowed it to introduce

the additional facts in the addendum. Cochran objected to the court’s ruling.

      When the court asked the prosecutor about an appropriate sentence for

Cochran, the prosecutor stated he “st[oo]d by [his] concession in the plea

agreement.” R3 at 42-43. When asked to reaffirm the government’s concession,

the prosecutor specified that he had “[n]o objection to the low end of the

guidelines,” adding, “[a]nd I would just ask the Court to take into consideration all

the facts as presently contained in the presentence report.” Id. at 43. The court

gave Cochran a 211-month sentence that was to be served concurrently with his



                                           8
state prison sentence. The court opined that it did not find any mitigating or

aggravating circumstances and that Cochran had an extensive criminal record, so a

middle-of-the-guidelines range sentence was appropriate. Further, the sentencing

judge reiterated that the government’s low-end recommendation was non-binding

and she did not think it was an appropriate sentence.

      Cochran requested that the district court’s judgment subtract the 16 months

and 9 days that he had already served for his state convictions from the 211-month

sentence pursuant to U.S.S.G. § 5G1.3(b). The government objected to Cochran’s

request because the district court had not determined that the Federal Bureau of

Prisons (“BOP”) was unable to credit the concurrent sentence properly, as required

by § 5G1.3(b). The government further advised that Cochran’s time served was

not for a gun charge, but for fleeing and drug charges. Cochran responded that

drafting the judgment in this way did not diminish Cochran’s sentence and that his

state sentence stemmed from the same criminal episode as the federal offense. The

court found that the BOP could give Cochran the proper credit for his state

sentence and refused to alter the judgment. Cochran objected to the court’s ruling

and stated that the BOP would not take his state sentence into account.

                                 II. DISCUSSION

      Generally, the issue of whether the government breached a plea agreement is



                                          9
a question of law reviewed de novo. United States v. Mahique, 150 F.3d 1330,

1332 (11th Cir. 1998) (per curiam). A material promise by the government, which

induces the defendant to plead guilty, binds the government to that promise.

Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 499 (1971). Whether

the court considered or was influenced by the government’s position on the

sentencing issue is not relevant. See United States v. Johnson, 132 F.3d 628, 630

(11th Cir. 1998) (per curiam).

      For the government to “unequivocally promise[]” that it would make a

particular sentencing recommendation, and then advocate a position incompatible

with the fulfillment of that promise is a clear breach of a plea agreement. United

States v. Taylor, 77 F.3d 368, 370-371 (11th Cir. 1996). A recommendation by the

government that merely provides “lip service” to the plea agreement does not

rectify the breach. Id. at 371 (citations omitted). The solemnization of a plea

agreement, however, does not preclude the government from disclosing pertinent

information to the sentencing court. United States v. Boatner, 966 F.2d 1575, 1578

(11th Cir. 1992) (citations omitted).

      Whether the government violated the agreement is judged according to the

defendant’s reasonable understanding of the agreement at the time he entered the

plea. United States v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992). If the



                                         10
government disputes the defendant’s understanding, however, we determine the

terms of the agreement according to objective standards. Id. When a breach of an

agreement by the government has been established, we may either order specific

performance of the agreement, by means of resentencing before a different judge,

or allow withdrawal of the plea. Santobello, 404 U.S. at 262-63, 92 S.Ct. at 499.

      In this case, the government did not breach the plea agreement. Cochran

reasonably understood the agreement to require the government not to oppose a

sentence at the low end of the guidelines range, and not to take a position contrary

to that requirement. Similar to the plea agreement in United States v. Levy,

Cochran’s plea agreement did not bind the government to refrain from providing

only certain factual information. See 374 F.3d 1023, 1030 (11th Cir. 2004) (per

curiam), vacated on other grounds, Levy v. United States, 543 U.S. ___, 125 S.Ct.

2542 (2005).

      Nothing prevented the parties from entering into a binding agreement that

restricted the facts upon which the substantive offense was based. See Boatner,

966 F.2d at 1578 (citing United States v. Nelson, 837 F.2d 1519, 1522-1525 (11th

Cir. 1988)). The plea agreement here, however, stated that the government

“reserves its right and obligation to report to the Court and the United States

Probation Office all information concerning the background, character, and



                                          11
conduct of the defendant, to provide relevant factual information, including the

totality of the defendant’s criminal activities, if any, not limited to the count to

which the defendant pleads . . . .” R1-24 at 9. As a result, Cochran should have

understood the government’s right to report facts about his offense. Therefore, the

government did not breach the plea agreement by introducing the facts disclosed

by its witness, Griggs, because the plea agreement gave the government the right to

report relevant factual information, including the totality of Cochran’s criminal

activities. See United States v. Carrazana, 921 F.2d 1557, 1569 (11th Cir. 1991).

      The government also did not breach the plea agreement when the court

asked it to recommend a sentence. The government responded that it did not

oppose a sentence at the low-end of the advisory guidelines range, but asked the

court to consider all of the facts contained in the PSI. The government did not

explicitly advocate that the court sentence Cochran above the low end of the

guideline range, and the government did not openly oppose the promises made in

the plea agreement.

      Taylor, Rewis, and Johnson are distinguishable from this case. In both

Taylor and Rewis, the government affirmatively advocated positions that

contradicted its express obligations under the plea agreements. In Rewis, the

agreement limited the government’s right of allocution of facts relevant to the



                                            12
current offenses and foreclosed the government from suggesting any sentence.

969 F.2d at 988. The government there, however, stepped outside those bounds by

emphasizing evidence not related to the offenses and made statements, although

not specific, that suggested a harsh sentence. Id. In Johnson, the prosecutor

“became an enthusiastic advocate for a ‘fact’ at odds with the ‘fact’ to which he

had stipulated.” 132 F.3d at 631.

      Here, the government never explicitly advocated “a position requiring a

greater sentence ” than the “low end” of the advisory guidelines. See Taylor, 77

F.3d at 370. Furthermore, the factual information the government presented was

not specifically precluded by the plea agreement, did not contradict stipulated

facts, and was relevant to the totality of Cochran’s criminal activities. See Boatner,

966 F.2d at 1579 (government violated plea agreement by endorsing information

that was specifically precluded by the plea agreement). Cochran fails to cite a

promise in his plea agreement that was breached when the government added these

particular facts about his offense and called the court’s attention to them at his

sentencing.

      Cochran also argues that the court did not understand the mandatory

requirements of U.S.S.G. § 5G1.3(b) and should have fashioned the judgment to

deduct the time Cochran had already served for his state sentence. Cochran claims



                                           13
that this argument is not a guidelines issue; rather, the district court erred in

drafting the judgment. In response, the government argues that Cochran waived

this challenge in his plea agreement.

      We review the validity of an appeal waiver provision of a plea agreement de

novo. United States v. Weaver, 275 F.3d 1320, 1333 n. 21 (11th Cir. 2001). An

appeal waiver is valid if it was entered into knowingly and voluntarily. United

States v. Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). For an appeal wavier to

be enforced, the government must show that either: (1) the court specifically

questioned the defendant concerning the sentence appeal waiver during the plea

hearing, or (2) it is manifestly clear from the record that the defendant otherwise

understood the full significance of the waiver. Id. at 1351. “A waiver of the right

to appeal includes a waiver of the right to appeal difficult or debatable legal

issues-indeed, it includes a waiver of the right to appeal blatant error.” United

States v. Howle, 166 F.3d 1166, 1169 (11th Cir. 1999).

      The sentence appeal waiver in Cochran’s plea agreement precludes us from

considering this issue. Cochran challenges his sentence on the ground that the

court did not properly adjust it for time he had served on his state conviction as

required by U.S.S.G. § 5G1.3(b). Cochran waived all challenges to his sentence

except for challenges that the sentence (1) exceeded the applicable guidelines



                                            14
range; (2) exceeded the maximum statutory penalty; (3) or violated the Eighth

Amendment of the Constitution. The court questioned Cochran about the waiver

in his plea agreement and Cochran stated that he understood it. Cochran’s sentence

was within the guidelines range and therefore did not exceed the statutory

maximum. Also, Cochran does not challenge his sentence on Eighth Amendment

grounds. Cochran’s argument that he is only challenging the court’s judgment is

meritless. His appeal directly challenges the court’s application of sentencing

guidelines provisions as to the length of his federal sentence, and is therefore a

challenge to his sentence. Accordingly, Cochran waived his argument concerning

the court’s application of U.S.S.G. § 5G1.3(b).

      We conclude the government did not breach the plea agreement, and the

sentence appeal waiver in plea agreement precludes us from considering the

application of U.S.S.G. § 5G1.3(b). Accordingly, we AFFIRM.




                                          15